PER CURIAM.

Attorney disciplinary proceeding; attorney’s license revoked by consent.

On May 5, 1981, the Board of Attorneys Professional Responsibility filed with the court a complaint alleging that Daniel Nafzger, an attorney admitted to practice in this state and who practices in Gordon, engaged in unprofessional conduct by failing to correct an error which he had made in a deed and misrepresenting to his client that he had corrected the error, by failing to either complete ancillary probate or return his client’s papers, including an abstract of title to the property involved, by his having borrowed money from a client without making full disclosure for the purpose of paying the arrear-ages on a personal land contract into which the respondent had entered, failing to repay the underlying note given to the client within the time specified and attempting to repay the client on three separate occasions with checks drawn on his account in which there were not sufficient funds to pay the checks and by failing to respond to numerous written and telephone inquiries of the Board made in connection with its investigation into these allegations, failing to furnish documents requested by the Board and failing to appear at a district professional responsibility committee meeting which he had been requested to attend.
The court referred the matter to the Hon. Rodney L. Young as referee pursuant to SCR 21.09 (1980). On *531September 4,1981, the Board filed an amended complaint adding to the original complaint the allegation that the respondent converted to his own use a client’s funds in excess of $8,000 intended for payment of Wisconsin inheritance taxes. Also on September 4, 1981, the respondent filed with the referee a petition for the revocation of his license by consent pursuant to SCR 21.10(1). In that petition the respondent states that he cannot successfully defend against the charges set forth in the Board’s amended complaint.
On October 23, 1981, the referee filed with the court his report and recommendation in which he made findings of fact consistent with the allegations of the amended complaint and recommended that the respondent’s license to practice law in Wisconsin be revoked and that he be assessed the costs .of these proceedings in the amount of $1,235. We hereby adopt the findings, conclusions and recommendations of the referee.
It is ordered that the license of Daniel Nafzger to practice law in Wisconsin is revoked effective the date of this order.
It is further ordered that Daniel Nafzger pay the costs of this proceeding in the amount of $1,235 to the Board of Attorneys Professional Responsibility on or before February 28,1982.